Citation Nr: 0027898	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for congenital transitional 
L5 vertebra and degenerative low back instability.  

Entitlement to service connection for residuals of a head 
injury, to include headaches.  

Entitlement to an effective date earlier than May 17, 1993, 
for a grant of service connection for low back strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to 
January 11, 1968.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, for additional development.  Following the 
requested development, the RO granted service connection for 
low back strain, effective from May 17, 1993.  The RO 
continued its denials of service connection for congenital 
transitional L-5 vertebra and degenerative low back 
instability, and for residuals of a head injury, to include 
headaches.  The veteran also perfected an appeal from the 
denial of his claim of entitlement to an effective date 
earlier than May 17, 1993, for a grant of service connection 
for low back strain.  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  



2.  The veteran's transitional L-5 vertebra is a congenital 
defect.  

3.  Degenerative low back instability was not present in 
service or until many years thereafter and is not shown to be 
related to service or to any incident of service origin.  

4.  It is not shown that the veteran sustained a head injury 
in service.  Residuals of a head injury, including headaches, 
were not present in service or until a number of years 
thereafter and are not shown to be related to service or to 
an incident of service origin.  

5.  The veteran's original claim for service connection for a 
back disability was received in February 1974 and was denied 
in a rating decision dated in June 1974.  The veteran did not 
perfect an appeal from the denial of his claim.  

6.  An application to reopen the veteran's claim for service 
connection for a back injury was received in 1988 and denied 
by the RO in May 1988.  Although he was informed of this 
determination and provided with his appellate rights, the 
veteran did not appeal.  

7.  The veteran's most recent application to reopen his claim 
for service connection for a back disability was received on 
May 17, 1993.  A rating decision dated in April 1999 granted 
service connection for low back strain and assigned an 
effective date for service connection for that disability of 
May 17, 1993.  


CONCLUSIONS OF LAW

1.  Congenital transitional L-5 vertebra and degenerative low 
back instability were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303 (1999).  

2.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  

3.  The criteria for an effective date earlier than May 17, 
1993, for a grant of service connection for low back strain 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Hensley v. 
West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
emphasis in "vast majority of cases" will be on the merits 
of the claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to these claims and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

A.  Congenital transitional L5 vertebra and degenerative low 
back instability

The service medical records show that complaints or findings 
referable to the low back were not noted when the veteran was 
examined for service entrance in May 1967.  However, on 
separation examination in January 1968, he complained of back 
pain since falling off horizontal bars.  On January 5, 1968, 
the veteran was evaluated at a service orthopedic clinic.  It 
was reported that he was having a mild degree of back pain in 
the right lower lumbar region, which was slightly tender.  
There was no spasm or limitation of motion of the low back.  
X-rays were within normal limits.  The impression was that 
his back was within normal limits, and it was felt that he 
was fit for discharge.  

Private medical reports dated in July 1969 show that the 
veteran was seen for evaluation by David M. Owen, M.D., at 
that time.  The veteran stated that in 1967, he fell while in 
basic training, injuring the lumbar area of his back.  He 
reported that during the remainder of his service, he had 
continuous difficulty.  He was given a hardship discharge 
that was unrelated to his back injury.  He claimed that he 
had constant pain in the lumbar area at night to the point 
that he could not sleep.  He stated that he wore a brace but 
that it did not help too much.  X-rays of the lumbosacral 
spine showed straightening of the usual lumbar lordotic curve 
and a transitional last lumbar segment.  The pertinent 
diagnosis was chronic lumbosacral strain.  

The veteran was seen at a VA outpatient clinic in February 
1974, when he reported that he had sustained a back injury on 
January 28, 1974, while cleaning an apartment.  He complained 
of backache, and limited forward flexion.  

On VA examination in July 1980, it was reported that in 1979, 
he injured his back on the job when, in the process of 
lifting some desk legs, he felt a pain in his back.  The 
veteran continued to experience low back pain thereafter with 
pain radiating down to the posterior aspect of the left leg.  
He was diagnosed as having sustained a lumbosacral strain and 
sprain syndrome.  He received physical therapy to his back 
previously.  X-rays of the low back visualized lumbarization 
of S1.  The vertebrae otherwise presented a normal 
appearance, and no hypertrophic changes were seen.  The 
pertinent diagnosis was chronic low back strain.  

The record shows that the veteran was seen on numerous 
occasions thereafter for complaints referable to the low 
back, as well as for a variety of other complaints.  X-rays 
of the lumbosacral spine in March 1996 showed, among other 
things, symmetric partial lumbarization of S1 and mild 
degenerative arthritis of the right facet joint between the 
transitional lumbosacral segment and the upper remaining 
sacrum.  

On VA orthopedic examination in June 1997, the examiner noted 
that X-rays in 1996 had visualized disc narrowing at L4-5.  
The pertinent assessment was that the veteran had chronic 
thoracic and lumbar spine pain, which was diagnosed as 
chronic muscular strain superimposed on some degenerative 
instability.  The associated lower extremity symptoms were 
diagnosed as probable referred discomfort, in addition to 
some peripheral nerve irritation.  On VA neurologic 
examination at that time, the veteran chiefly complained of 
back strain and reported that he was injured in basic 
training when he fell from a ladder.  The pertinent 
impression was chronic lumbar strain with mechanical low back 
pain, historically related to an injury in service.  

The veteran testified in April 1998 that while performing 
physical training during basic training, he was injured when 
he jumped to get to the horizontal bars.  He said that the 
bars were wet and that he slipped and fell.  He reported that 
he hit his head and fell on his lower back, for which he was 
treated at the time.  He said that he was seen several times 
and put on light duty.  He reported that he was transferred 
to Vietnam after Advanced Individual Training (AIT) and that 
he suffered back problems while in Vietnam.  

On VA orthopedic examination in February 1999, the examiner 
reported that he had reviewed the claims file.  The 
assessment was chronic back pain predominately in the low 
back diagnosed as chronic muscular strain superimposed on 
congenital and degenerative instability.  The examiner 
remarked that the congenital instability was transitional L-5 
vertebra.  The lumbar nerve roots were "okay".  Associated 
lower extremity symptoms were diagnosed as referred 
discomfort from the back and muscular strain.  The examiner 
commented with respect to the veteran's workers compensation 
claims in 1973 and 1979 that there was a transient worsening 
of the back on these occasions that involved some lifting of 
a table leg.  He said that the symptoms returned to their 
previous level.  He also said that there had been some 
gradual worsening of the back over the years that was not 
particularly related to any work injury.  Although the 
veteran felt that all of his current difficulty related to 
service, the examiner was of the opinion that only part of 
his low back pathology was related to service.  The examiner 
said that the veteran's main problem was chronic back strain.  
He estimated that about 60 percent of his current difficulty 
represented muscular strain that had started in service and 
had persisted.  The examiner remarked:  "This would include 
the onset of symptoms relating to a transitional L-5 
vertebra."  The examiner said that about 40 percent of the 
current back pain represented a worsening from work 
activities since service, a worsening from the gradual 
accumulation of degenerative problems, and a worsening from 
the effects of many years of chronic tension and depression.  
The examiner was of the opinion that the veteran would have 
developed the degenerative problems even without military 
service and even without the chronic tension problems.  The 
degenerative problems probably did not relate to service.  

On VA neurologic examination in March 1999, the examiner 
reported that examination of the low back did not reveal 
evidence of radiculopathy.  The veteran had preserved deep 
tendon reflexes and good strength.  He was wearing a brace.  
There did not appear to be a neurological condition 
associated with his low back.  

In February 1999, the orthopedic examiner found that the 
veteran had a transitional vertebra that represented a 
congenital defect.  Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation providing for VA compensation benefits.  See 
38 C.F.R. § 3.303(c); see also Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  However, the VA General Counsel has 
held in a precedent opinion that defects can be subject to 
superimposed disease or injury and that service connection 
may be established for the resultant disability.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 44,711 (1990).  Precedent 
opinions of the General Counsel are binding on the Board 
pursuant to 38 U.S.C.A. § 7104(c) (West 1991).  

The recent VA orthopedic examination shows that the low back 
strain for which service connection was granted constituted a 
superimposed disability on the preexisting transitional 
vertebra.  In effect, the transitional vertebra was a 
preexisting disorder of a congenital type that would have 
been there whether or not the veteran served on active duty.  
The orthopedic examiner essentially found that the current 
service-connected low back strain is the disability that 
resulted from the injury that was superimposed on the 
congenital abnormality when the veteran sustained his fall in 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Moreover, the examiner was of the opinion that the 
degenerative instability of the back would have developed 
whether or not the veteran served on active duty and that, 
accordingly, the degenerative problems probably did not 
related to active military service.  The Board notes that X-
rays did not visualize degenerative changes in the low back, 
including degenerative arthritis, until the 1990's, many 
years following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran has presented no competent medical evidence to 
rebut this opinion, and indeed the medical evidence of 
record, including the evaluation by Dr. Owen in 1969, is 
consistent with this opinion.  The Board therefore concludes 
that the preponderance of the evidence is against the claim 
for service connection for congenital transitional L-5 
vertebra and degenerative low back instability.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

B.  Residuals of head injury, including headaches

The veteran testified in April 1998 that he had had headaches 
ever since he injured his head after falling from the 
horizontal bars.  He said that he had periodic headaches and 
dizziness and that he would see lights before his eyes.  He 
said that he sometimes would become nauseous when he had a 
headache.  

However, the service medical records are completely negative 
for complaints or findings of a head injury or residuals 
thereof, including headaches.  Although the veteran claims 
that he had continuous symptoms of a head injury since the 
time that he sustained his low back injury during basic 
training in 1967, there is no evidence of this.  No mention 
was made of head injury residuals when the veteran was 
examined for separation or, for that matter, when he was 
hospitalized for observation for an unrelated disorder in 
December 1967, while stationed overseas.  The physical 
examination on admission to the hospital was negative for 
complaints or findings of residuals of a head injury, 
including headaches.  Although the veteran indicated that he 
had occasional right temporal headaches, which were relieved 
with aspirin, when he was examined by Dr. Owen in July 1969, 
he did not relate his headaches to service or to any incident 
in service, including a head injury.  (This is in contrast to 
his having related his low back problems at that time to an 
injury in basic training.)  

A report of VA hospitalization in August 1973 shows that the 
veteran was involved in a motorcycle accident the previous 
March.  It was reported that he was unconscious for a short 
time and was seen in a private hospital, where he was 
followed as an outpatient.  Since then, he complained of 
chronic headache, pain in the neck, weakness and numbness of 
the right side, and clumsiness when walking.  The diagnostic 
work-up, which included a brain scan, skull X-rays, and an 
electroencephalogram, resulted in normal findings.  The 
neurology service felt that the findings were compatible with 
old cerebral injury.  However, "old" was not defined and 
could have been related to trauma from the motorcycle 
accident a number of months previously.

When seen in a VA outpatient clinic in March 1974, the 
veteran complained of continuous headaches for the previous 
three weeks.  He claimed that he had had pain in the back and 
cervical spine for the previous eight years and had not been 
adequately treated.  It was noted that he was apparently very 
nervous, almost belligerent.  The assessment was that his 
headaches could very well be related to his nervous state and 
social condition.  He was referred for psychiatric evaluation 
which, in March 1974, resulted in an impression of adjustment 
reaction of adult life and a basic personality disorder.  It 
was reported that the veteran was manipulative.  The veteran 
reportedly felt unable to hold a job because of a motorcycle 
accident and peptic ulcer disease.  He told a confused story 
about the circumstances of his discharge.  The psychologist 
wondered about the fictional nature of much of this.  It was 
reported that he had a bad back secondary to an industrial 
accident and received a small settlement, which had been 
wiped out in paying debts.  

On VA examination in July 1980, the veteran gave a history of 
having fallen off a motorcycle in 1971 and 1972.  Eventually, 
he was knocked unconscious.  He awakened in the hospital the 
same day.  He was diagnosed as having sustained a concussion 
and injury to the cervical spine.  He now complained of 
residual headaches, mostly in both periorbital regions with 
stiffness of the neck and limited motions.  Following an 
examination, the pertinent diagnosis was history of cerebral 
concussion with residuals - headaches.  X-rays of the 
cervical spine showed minimal irregularity of the inferior 
surface of the body in C5, which was felt to be of traumatic 
origin.  X-rays of the skull were normal.  

X-rays of the cervical spine by VA in February 1994 showed 
moderate narrowing of the C3-4 intervertebral disc space and 
spur encroachment into the C3-4 intervertebral foramina, 
slightly more marked on the right.  A VA progress note dated 
February 12, 1994, showed that the veteran continued to have 
cervical spine pain radiating to the left arm.  He dated the 
onset of this pain to Vietnam, when he claimed that he fell 
from about 40 feet from a jump tower and landed in a sitting 
position.  

A skull series by VA in November 1993 visualized no 
abnormality.  

It was reported in April 1994 that a CT myelogram of 
February 23, 1994, showed small posterior osteophytes just to 
the right of midline at the C5-6 and C6-7 levels with slight 
displacement of the cord on the right.  It was reported that 
recent electrodiagnostic testing by a local neurologist was 
normal.  A history and physical examination by VA later in 
April culminated in impressions that included low back and 
neck pain secondary to injuries in service, and probable 
migraine cephalalgia versus muscle tension problems from his 
neck.  

Initial impressions on an annual physical examination by VA 
in February 1996 included alcohol dependence by history; 
polysubstance dependence, by history; nicotine dependence; 
and antisocial personality disorder.  

An assessment by VA in August 1996 indicated that the veteran 
appeared to be making an effort to be sicker than he 
appeared.  A discharge summary from the VA domiciliary shows 
that the veteran was treated there between April 1993 and 
June 1996 for diagnoses that included continuous drug and 
alcohol dependence, continuous polysubstance dependence, 
nicotine dependence, and antisocial personality disorder.  
The discharge summary culminates in the following remarks:  
"This patient is very duplicitous and very disruptive.  It 
is STRONGLY RECOMMENDED that this patient never be admitted 
to the Domiciliary again."  (Emphasis in the original.)  

On VA orthopedic examination in June 1997, the veteran 
recalled an injury to his head and buttocks from a fall in 
service  He said that he continued with various symptoms 
following service.  At about a year after separation, he 
recalled continuing headache.  He complained of headaches 
currently, as well as a pain in the neck and both trapezius 
muscles.  A VA neurologic examination report shows that the 
veteran also complained that he hit his head and sprained his 
neck, but it was reported that the claims file, which was 
reviewed, failed to confirm this.  The veteran complained of 
almost constant, daily headache since the initial injury.  
The pertinent impression was chronic cervical strain, service 
connection poorly documented.  The examiner commented that 
the subjective complaints were somewhat out of proportion to 
the objective findings.  

The report of a VA general medical examination in June 1997 
indicates that the veteran gave a history of having been 
hospitalized for 14 days in service after falling from monkey 
bars at Fort Polk.  He stated that when he went to Vietnam, 
he was repelling and fell off of the rope, injuring his back 
and falling on his face fracturing the right side of his face 
at that time.  He claimed that he had had headaches since he 
fell while repelling in the service.  He stated that he got a 
nosebleed and was actually knocked unconscious.  He said that 
as long as he was able to take Motrin, the headaches were not 
too bad but that they had become worse since he had been 
unable to take Motrin.  He reported that he lived at the 
domiciliary off and on since 1993.  He said that he left in 
1996.  He came back again in August after surgery on his left 
shoulder.  Following examination, the impressions included 
migraine headaches.  When seen at a VA clinic in January 
2000, diagnoses included migraine headaches.  

On a VA neurologic examination in March 1999, the examiner 
stated that the veteran's claims file failed to reflect more 
than brief unconsciousness and that this, coupled with his 
MMSE (Mini-Mental State Examination), indicated no evidence 
of head injury residuals.  The veteran described his 1973 
motorcycle accident as minor, with brief if any loss of 
consciousness.  The examiner noted that the veteran had 
striking limitation of range of motion of the cervical spine 
and tenderness about the skull base.  The veteran gave a 
history of headaches that became severe in 1969, about two 
years after his fall in 1967.  The examiner was of the 
opinion that it was difficult to relate his headaches to his 
1967 fall.  The examiner stated that the veteran's current 
headaches appeared to be migraine headaches and unrelated to 
any injury, although it was felt that they might be 
aggravated by his chronic cervical strain.  The examiner 
added that the etiology of his cervical strain injury 
remained unclear but did not appear to have been incurred 
while in service.  

Although there is some relatively contemporaneous evidence of 
a low back injury in service, there is no evidence whatsoever 
that the veteran sustained any head injury or residuals of 
head injury while on active duty.  On the other hand, there 
is significant evidence that he sustained a serious head and 
neck injury in a motorcycle accident in March 1973, a number 
of years following his separation from service.  Indeed, the 
pertinent diagnosis at the time of his discharge from 
hospitalization by a VA in August 1973 was history of 
motorcycle accident resulting in intracranial injuries and 
cervical spine injuries.  Whatever complaints of headaches or 
residuals of head injury the veteran now has date from the 
1973 accident and not from service.  It is especially notable 
that when he was evaluated by Dr. Owen in July 1969, he 
mentioned occasional headaches but did not relate them to any 
head injury in service.  It is reasonable to ask why this 
should be so, when the veteran did not fail to mention to Dr. 
Owen the injury that he sustained to his low back from a fall 
during basic training.  

Moreover, the veteran has a long history of polysubstance 
abuse, exaggeration of symptoms, and manipulative and 
duplicitous behavior that calls into question his recent 
claim that he has residuals of a head injury that was 
sustained in service.  The recent VA neurologic examiner did 
not relate his headaches to service; rather, he suggested 
that they are of a nontraumatic etiology that might have been 
aggravated by his neck problems, which he did not find to be 
service related.  In these circumstances, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a head injury, 
including headaches.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

C.  Earlier effective date

The veteran's original claim for service connection for a 
back disability was received in February 1974 and was denied 
in a rating decision dated in June 1974.  The veteran did not 
perfect his appeal from the denial of his claim.  Although he 
attempted to reopen his claim over the years, his attempts 
were denied by the RO.  His last unsuccessful such endeavor 
was in 1988.  In a letter dated May 23, 1988, the RO advised 
the veteran that his claim for service connection for a back 
injury had been previously and finally denied and that he 
could reopen the claim only by submitting new and material 
evidence.  A copy of this letter was sent to his 
representative, and a copy of his appellate rights (VA Form 
1-4107) was provided to him.  He did not appeal from this 
determination.  The veteran's application to reopen his claim 
for service connection for a back disability was received on 
May 17, 1993.  This claim was denied by a rating decision 
dated in November 1993 with which the veteran timely 
disagreed and from which he subsequently perfected his 
appeal.  It was the claim received on May 17, 1993, that 
ultimately prevailed.  The RO eventually assigned an 
effective date for service connection for low back strain of 
May 17, 1993.  

The RO's determination of May 1988 became final in the 
absence of a timely appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 
(1999).  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

It was only after the veteran filed his application to reopen 
his previously and finally denied service connection claim in 
May 1993 that the RO found that new and material evidence has 
been received to reopen the claim.  Under governing law, the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  A claimant 
may not receive an effective date earlier than the date of 
his application to reopen his claim.  Smith v. West, 11Vet. 
App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 
456 (1993) (effective date for reopened claim cannot be the 
date of the original claim).  

It is apparent from the foregoing that the RO assigned the 
earliest effective date for service connection for the 
veteran's low back disability that was allowable under the 
law.  It follows that his claim for an effective date earlier 
than May 17, 1993, for a grant of service connection for low 
back strain is without merit and must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for congenital transitional L-5 vertebra 
and degenerative low back instability is denied.  



Service connection for residuals of a head injury, to include 
headaches, is denied.  

An effective date earlier than May 17, 1993, for a grant of 
service connection for low back strain is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

